*7On Petition to Reheab.
Tlie petition to rehear filed in this canse is denied, (1) hecanse at the time of the sale by the State to Dickey, the complainants Wynn and Peed had no snch title to the property as was necessary to justify an attack by them upon the conveyance by the State to Dickey; (2) because having no title to the property the complainants were not prejudiced by the conveyance, and therefore, will not be heard in attack upon it on appeal. Harmon v. Harmon, 141 Tenn., 64, 67, 206 S. W. 333, and cases there cited; (3) because the State is a necessary party to permit the Chancery Court to grant the relief sought and the State is not before the Court as a party defendant or Otherwise-
Petition denied.
All concur.